EXHIBIT 99.1 F & M Bank Corp.News and Financials F & M BANK CORP. REPORTS 4TH QUARTER AND FULL YEAR FINANCIAL RESULTS TIMBERVILLE, VA—January 24, 2013—F & M Bank Corp. (OTCQB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the fourth quarter and year ending December 31, 2012 and its recently declared fourth quarter dividend. Year to date net income for 2012 totaled $4.901 million, an increase of 4.54% over 2011 earnings which totaled $4.688 million. Net income for the fourth quarter of 2012 totaled $1.244 million, compared to $1.433 million of earnings for the same period in 2011. Selected Financial Highlights: 2012 YTD 2011 YTD 2012 Q4 2011 Q4 Net Income (000's) $ Earnings per share Net Interest Margin % Allowance for loan losses % Provision for loan losses (000's) $ Non-Performing Loans (000's) $ Equity to Assets % Efficiency Ratio % Dean Withers, President and CEO, commented “This is our third consecutive year of earnings improvement and, for the first time since 2005, we have achieved record earnings on a nominal basis. While we are pleased with these results, this level of earnings does not reflect our pre-recession performance relative to traditional measures of Return on Assets and Return on Equity.” Withers continued, “We are cautiously optimistic that 2013 will result in the further, slow progress in reducing non-performing loans.As I stated in our last quarterly earnings announcement, we are seeing signs of modest improvement in both the local housing and commercial real estate markets. However, we still believe at this time that it is important to build our reserves, as there are still some borrowers that are struggling to recover from the lingering effects of the recession”. Withers stated, “Economic activity in our markets appears to be picking up, as we’ve seen an improvement in recent loan demand. This improved demand crosses multiple business lines, as we are seeing good growth in our Dealer Finance Division, strong interest in our new Fishersville Loan Production Office and improved loan demand in our established markets. On January 17, 2013, our Board of Directors declared a fourth quarter dividend of $0.17 per share. This is an increase of $.01 per share, compared to the prior year and prior quarter. Based on our most recent trade price of $16 per share, this dividend constitutes a 4.25% yield on an annualized basis. The dividend will be paid on February 8, 2013, to shareholders of record as of January 29, 2013.” Highlights of the company’s financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet at www.FMBankVA.com or by calling (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE:F & M Bank Corp. CONTACT:Neil Hayslett, EVP/CFO, Farmers & Merchants Bank 540-896-8941 or NHayslett@FMBankVA.com F & M Bank Corp. Financial Highlights For Twelve Months Ended December31 INCOME STATEMENT Unaudited Audited Interest and Dividend Income $ $ Interest Expense Net Interest Income Non-Interest Income Provision for Loan Losses Other Non-Interest Expenses Income Before Income Taxes & Securities Transactions Securities Gains (Losses) - Provision For Income Taxes Less Minority Interest Net Income $ $ Average Shares Outstanding Net Income Per Common Share Dividends Declared BALANCE SHEET Unaudited December31,2012 Audited December31,2011 Cash and Due From Banks $ $ Interest Bearing Bank Deposits Federal Funds Sold - Loans Held for Sale Loans Held for Investment Less Allowance for Loan Losses ) ) Net Loans Held for Investment Securities Other Assets Total Assets $ $ Deposits $ $ Short Term Debt Long Term Debt Subordinated Debt Other Liabilities Total Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Book Value Per Common Share $ $
